Exhibit 10.22

 

 

 

 

 

PURCHASE AND SALE CONTRACT

 

BETWEEN

 

 

 

APARTMENT LODGE 17A LLC,

 

a Colorado limited liability company

 

 

 

AS SELLER

 

 

 

AND

 

 

 

FF REALTY LLC,

 

a Delaware limited liability company

 

 

 

AS PURCHASER

 

 

 

HAMPDEN HEIGHTS APARTMENTS

 

 


Article I

DEFINED TERMS

1

 

Article II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1

Purchase and Sale

1

2.2

Purchase Price and Deposit

1

2.3

Escrow Provisions Regarding Deposit

2

 

Article III
FEASIBILITY PERIOD

3.1

Feasibility Period

3

3.2

Expiration of Feasibility Period

3

3.3

Conduct of Investigation

3

3.4

Purchaser Indemnification

4

3.5

Property Materials

5

3.6

Property Contracts

6

 

Article IV
TITLE

4.1

Title Documents

6

4.2

Survey

6

4.3

Objection and Response Process

7

4.4

Permitted Exceptions

7

4.5

Assumed Encumbrances

8

4.6

Subsequently Disclosed Exceptions

10

4.7

Purchaser Financing

10

4.8

Housing Assistance Program Vouchers

11

 

Article V
CLOSING

5.1

Closing Date

12

5.2

Seller Closing Deliveries

12

5.3

Purchaser Closing Deliveries

13

5.4

Closing Prorations and Adjustments

13

5.5

Post Closing Adjustments

17

 

Article VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1

Seller’s Representations

17

6.2

AS-IS

19

6.3

Survival of Seller’s Representations

20

6.4

Definition of Seller’s Knowledge

20

6.5

Representations and Warranties of Purchaser

21

 

Article VII
OPERATION OF THE PROPERTY

7.1

Leases and Property Contracts

22

7.2

General Operation of Property

22

7.3

Liens

22

7.4

Rent Ready Condition

22

 

Article VIII
CONDITIONS PRECEDENT TO CLOSING

8.1

Purchaser’s Conditions to Closing

23

8.2

Seller’s Conditions to Closing

23

 

Article IX
BROKERAGE

9.1

Indemnity

24

9.2

Broker Commission

24

 

Article X
DEFAULTS AND REMEDIES

10.1

Purchaser Default

25

10.2

Seller Default

25

 

Article XI
RISK OF LOSS OR CASUALTY

11.1

Major Damage

26

11.2

Minor Damage

26

11.3

Closing

27

11.4

Repairs

27

 

Article XII
EMINENT DOMAIN

12.1

Eminent Domain

27

 

Article XIII
MISCELLANEOUS

13.1

Binding Effect of Contract

28

13.2

Exhibits and Schedules

28

13.3

Assignability

28

13.4

Captions

28

13.5

Number and Gender of Words

28

13.6

Notices

28

13.7

Governing Law and Venue

31

13.8

Entire Agreement

31

13.9

Amendments

32

13.10

Severability

32

13.11

Multiple Counterparts/Facsimile Signatures

32

13.12

Construction

32

13.13

Confidentiality

32

13.14

Time of the Essence

32

13.15

Waiver

32

13.16

Attorneys’ Fees

33

13.17

Time Zone/Time Periods

33

13.18

Intentionally omitted

33

13.19

No Personal Liability of Officers, Trustees or Directors

33

13.20

ADA Disclosure

33

13.21

No Recording

33

13.22

Relationship of Parties

33

13.23

AIMCO Marks

34

13.24

Non-Solicitation of Employees

34

13.25

Survival

34

13.26

Multiple Purchasers

34

13.27

WAIVER OF JURY TRIAL

34

 

Article XIV
LEAD–BASED PAINT DISCLOSURE

14.1

Disclosure

34

14.2

Consent Agreement

35


EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A          Legal Description

Exhibit B          Form of Special Warranty Deed

Exhibit C          Form of Bill of Sale

Exhibit D          Form of General Assignment and Assumption

Exhibit E           Form of Assignment and Assumption of Leases and Security
Deposits

Exhibit F           Form of Notice to Vendor regarding Termination of Contract

Exhibit G          Form of Tenant Notification

Exhibit H          Form of Lead Paint Disclosure

 

 

SCHEDULES

 

Schedule 1       Defined Terms

 


 

PURCHASE AND SALE CONTRACT

 

THIS PURCHASE AND SALE CONTRACT (this “Contract”) is entered into as of the 23rd
day of May, 2011 (the “Effective Date”), by and between APARTMENT LODGE 17A LLC,
a Colorado limited liability company, having an address at 4582 South Ulster
Street Parkway, Suite 1100, Denver, Colorado 80237 (“Seller”), and FF REALTY
LLC, a Delaware limited liability company, having a principal address at 5510
Morehouse Drive, Suite 200, San Diego, California 92121 (“Purchaser”).

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.        Seller owns the real estate located in the City and County of Denver,
Colorado, as more particularly described in Exhibit A attached hereto and made a
part hereof, and the improvements thereon, commonly known as Hampden Heights
Apartments.

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

Article I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.

Article II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1              Purchase and Sale.  Seller agrees to sell and convey the
Property to Purchaser and Purchaser agrees to purchase the Property from Seller,
all in accordance with the terms and conditions set forth in this Contract.

2.2              Purchase Price and Deposit.  The total purchase price
(“Purchase Price”) for the Property shall be an amount equal to $22,750,000.00,
payable by Purchaser, as follows:

2.2.1        Within 2 Business Days following the Effective Date, Purchaser
shall deliver to Stewart Title Guaranty Company, 1980 Post Oak Boulevard, Suite
610, Houston, Texas 77056, Attention: Wendy Howell, Phone: (713) 625-8161, Fax:
(713) 552-1703, email: whowell@stewart.com (“Escrow Agent” or “Title Insurer”)
an initial deposit (the “Initial Deposit”) of $300,000.00 by wire transfer of
immediately available funds (“Good Funds”). 

2.2.2        Within 1 Business Day of the day that the Feasibility Period
expires, Purchaser shall deliver to Escrow Agent an additional deposit (the
“Additional Deposit”) of $300,000.00 by wire transfer of Good Funds. 

2.2.3        At the Closing, subject to Purchaser’s obligations under
Section 4.5, Purchaser shall receive a credit against the Purchase Price in the
amount of the outstanding principal balance of the Note, together with all
accrued but unpaid interest (if any) thereon, as of the Closing Date (the “Loan
Balance”) to the extent that the Loan Assumption and Release occurs at the
Closing.

2.2.4        The balance of the Purchase Price for the Property shall be paid to
and received by Escrow Agent by wire transfer of Good Funds no later than 12:00
p.m. on the Closing Date.

2.3              Escrow Provisions Regarding Deposit. 

2.3.1        Escrow Agent shall hold the Deposit and make delivery of the
Deposit to the party entitled thereto under the terms of this Contract.  Escrow
Agent shall invest the Deposit in an FDIC-insured, interest-bearing bank account
or FDIC-insured money market fund reasonably approved by Purchaser and Seller,
and all interest and income thereon shall become part of the Deposit and shall
be remitted to the party entitled to the Deposit pursuant to this Contract.

2.3.2        Escrow Agent shall hold and apply the Deposit in strict accordance
with the terms of this Contract.  The tax identification numbers of the parties
shall be furnished to Escrow Agent upon request.

2.3.3        Except for the return of the Deposit to Purchaser as a result of
Purchaser exercising its termination right under Section 3.2 below (in which
event Escrow Agent shall promptly release the Deposit to Purchaser on demand),
if prior to the Closing Date either party makes a written demand upon Escrow
Agent for payment of the Deposit, Escrow Agent shall give written notice to the
other party of such demand.  If Escrow Agent does not receive a written
objection from the other party to the proposed payment within 5 Business Days
after the giving of such notice, Escrow Agent is hereby authorized to make such
payment.  If Escrow Agent does receive such written objection within such
5-Business Day period, Escrow Agent shall continue to hold such amount until
otherwise directed by written instructions from the parties to this Contract or
a final judgment or arbitrator’s decision.  However, Escrow Agent shall have the
right at any time to deliver the Deposit and interest thereon, if any, with a
court of competent jurisdiction in the state in which the Property is located. 
Escrow Agent shall give written notice of such deposit to Seller and Purchaser. 
Upon such deposit, Escrow Agent shall be relieved and discharged of all further
obligations and responsibilities hereunder.  Any return of the Deposit to
Purchaser provided for in this Contract shall be subject to Purchaser’s
obligations set forth in Section 3.5.2. 

2.3.4        The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties and shall not be
liable for any act or omission on its part unless taken or suffered in bad faith
in willful disregard of this Contract or involving gross negligence.  Seller and
Purchaser jointly and severally shall indemnify and hold Escrow Agent harmless
from and against all costs, claims and expenses, including reasonable attorney’s
fees, incurred in connection with the performance of Escrow Agent’s duties
hereunder, except with respect to actions or omissions taken or suffered by
Escrow Agent in bad faith, in willful disregard of this Contract or involving
gross negligence on the part of the Escrow Agent.

2.3.5        The parties shall deliver to Escrow Agent an executed copy of this
Contract.  Escrow Agent shall execute the signature page for Escrow Agent
attached hereto which shall confirm Escrow Agent’s agreement to comply with the
terms of Seller’s closing instruction letter delivered at Closing and the
provisions of this Section 2.3.

2.3.6        Escrow Agent, as the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of
1986, as amended (the “Code”), shall file all necessary information, reports,
returns, and statements regarding the transaction required by the Code
including, but not limited to, the tax reports required pursuant to Section 6045
of the Code.  Further, Escrow Agent agrees to indemnify and hold Purchaser,
Seller, and their respective attorneys and brokers harmless from and against any
Losses resulting from Escrow Agent’s failure to file the reports Escrow Agent is
required to file pursuant to this section.

Article III
FEASIBILITY PERIOD

3.1              Feasibility Period.  Subject to the terms of Sections 3.3 and
3.4 and the rights of Tenants under the Leases, from the Effective Date to and
including June 22, 2011 (the “Feasibility Period”), Purchaser, and its agents,
contractors, engineers, surveyors, attorneys, prospective lenders and investors,
and employees (collectively, “Consultants”) shall, at no cost or expense to
Seller, have the right from time to time to enter onto the Property to conduct
and make any and all customary studies, tests, examinations, inquiries,
inspections and investigations of or concerning the Property, review the
Materials and otherwise confirm any and all matters which Purchaser may
reasonably desire to confirm with respect to the Property and Purchaser’s
intended use thereof (collectively, the “Inspections”).

3.2              Expiration of Feasibility Period.  If any of the matters in
Section 3.1 or any other title or survey matters are unsatisfactory to Purchaser
for any reason, or for no reason whatsoever, in Purchaser’s sole and absolute
discretion, then Purchaser shall have the right to terminate this Contract by
giving written notice to that effect to Seller and Escrow Agent no later than
5:00 p.m. on or before the date of expiration of the Feasibility Period.  If
Purchaser fails to provide Seller with written notice that it approves such
matters on or before such date, Purchaser shall be deemed to have disapproved
such matters, this Contract shall terminate and be of no further force and
effect subject to and except for the Survival Provisions, and Escrow Agent shall
return the Initial Deposit to Purchaser.  If Purchaser provides written notice
of its approval of such matters prior to the expiration of the Feasibility
Period, Purchaser’s right to terminate under this Section 3.2 shall be
permanently waived and this Contract shall remain in full force and effect, the
Deposit shall be non-refundable except as otherwise expressly set forth in this
Contract, and Purchaser’s obligation to purchase the Property shall be
conditional only as provided in Section 8.1.

3.3              Conduct of Investigation.  Purchaser shall remove or cause to
be removed any mechanics’ or materialmen’s liens or any other liens that attach
to the Property by reason of the performance of any work or the purchase of any
materials by Purchaser or any other party in connection with any Inspections
conducted by or for Purchaser, whether by payment, posting of a lien release
bond or otherwise.  Purchaser shall give reasonable advance notice to Seller
prior to any entry onto the Property and shall permit Seller to have a
representative present during all Inspections conducted at the Property. 
Purchaser shall take all reasonable actions and implement all protections
necessary to ensure that all actions taken in connection with the Inspections,
and all equipment, materials and substances generated, used or brought onto the
Property pose no material threat to the safety of persons, property or the
environment.

3.4              Purchaser Indemnification. 

3.4.1        Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller’s sole discretion), defend (with counsel reasonably approved
by Seller) Seller, together with Seller’s affiliates, parent and subsidiary
entities, successors, assigns, partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, agents, Property
Manager, Regional Property Manager, and AIMCO (collectively, including Seller,
“Seller’s Indemnified Parties”), from and against any and all damages,
mechanics’ liens, materialmen’s liens, liabilities, penalties, interest, losses,
demands, actions, causes of action, claims, costs and expenses (including
reasonable attorneys’ fees, including the cost of in-house counsel and appeals)
(collectively, “Losses”) arising from or related to Purchaser’s or its
Consultants’ entry onto the Property, and any Inspections or other acts by
Purchaser or Purchaser’s Consultants with respect to the Property during the
Feasibility Period or otherwise.  Purchaser shall, however, not be liable for
any damages incurred by Seller resulting from the mere discovery by Purchaser of
a pre-existing condition at or with regard to the Property; provided, however,
that, if Purchaser proceeds with acquisition of the Property after the
expiration of the Feasibility Period, Purchaser shall accept the Property with
such pre-existing condition and assume any liabilities associated therewith.

3.4.2        Notwithstanding anything in this Contract to the contrary,
Purchaser shall not be permitted to perform any invasive tests on the Property
without Seller’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.  If Purchaser desires to perform any invasive
tests, Purchaser shall give prior written notice thereof to Seller, which notice
shall be accompanied by a detailed description and plan of the invasive tests
Purchaser desires to perform.  Further, Seller shall have the right, without
limitation, to disapprove any and all entries, surveys, tests (including,
without limitation, a Phase II environmental study of the Property),
investigations and other matters that in Seller’s reasonable judgment could
result in any injury to the Property or breach of any contract, or expose Seller
to any Losses or violation of applicable law, or otherwise adversely affect the
Property or Seller’s interest therein.  Purchaser shall, at Purchaser’s sole
cost and expense, and in accordance with all applicable environmental laws,
dispose of any hazardous materials which have been specifically removed from or
at the Property by Purchaser or its agents, representatives, employees or
designees in connection with Purchaser’s environmental studies.  Purchaser shall
use reasonable efforts to minimize disruption to Tenants in connection with
Purchaser’s or its Consultants’ activities pursuant to this Section.  No consent
by Seller to any such activity shall be deemed to constitute a waiver by Seller
or assumption of liability or risk by Seller.  Purchaser hereby agrees to
restore, at Purchaser’s sole cost and expense, the Property to the same
condition existing immediately prior to Purchaser’s exercise of its rights
pursuant to this Article III.  Purchaser shall maintain and cause its third
party consultants to maintain (a) casualty insurance and commercial general
liability insurance with coverages of not less than $1,000,000.00 for injury or
death to any one person and $3,000,000.00 for injury or death to more than one
person and $1,000,000.00 with respect to property damage, and (b) worker’s
compensation insurance for all of their respective employees in accordance with
the law of the state in which the Property is located.  Purchaser shall deliver
proof of the insurance coverage required pursuant to this Section 3.4.2 to
Seller (in the form of a certificate of insurance) prior to the earlier to occur
of (i) Purchaser’s or Purchaser’s Consultants’ entry onto the Property, or
(ii) the expiration of 5 days after the Effective Date.

3.5              Property Materials. 

3.5.1        Within 2 Business Days after the Effective Date, and to the extent
the same have not already been provided by Seller to Purchaser, Seller agrees to
use reasonable efforts to deliver to Purchaser, or at Seller’s option make
available at the Property for Purchaser’s review and photocopying at Purchaser’s
expense, copies of such documents and information concerning the Property that
are in Seller’s possession or reasonable control, other than such documents and
information that Seller reasonably deems to be confidential or otherwise of the
nature that AIMCO typically does not provide to buyers of its properties
(provided, that in connection with withholding any such information, Seller will
not knowingly withhold from Purchaser material information concerning the
physical condition of the Property or the status of Seller’s obligations under
any Lease, Property Contract or Assumed Loan Document or the financial
statements used by Seller in the day to day management and operation of the
Property) (collectively, the “Materials”).

3.5.2        Except as expressly set forth in Seller’s Representations, Seller
makes no representations or warranties, express, written, oral, statutory, or
implied, and all such representations and warranties are hereby expressly
excluded and disclaimed.  All Materials are provided for informational purposes
only, and Purchaser shall not in any way be entitled to rely upon the
completeness or accuracy of the Materials, and will instead in all instances
rely exclusively on its own Inspections and Consultants and the Seller’s
Representations with respect to all matters which it deems relevant to its
decision to acquire, own and operate the Property.  All Materials and
Third-Party Reports shall be returned to Seller or destroyed by Purchaser if
this Contract is terminated for any reason.

3.5.3        Not later than 2 Business Days after the Effective Date, and to the
extent the same has not already been provided by Seller to Purchaser, Seller
shall deliver to Purchaser (or otherwise make available to Purchaser as provided
under Section 3.5.1) the most recent rent roll for the Property, which is the
rent roll Seller uses in the ordinary course of operating the Property (the
“Rent Roll”).  Seller makes no representations or warranties regarding the Rent
Roll other than the express representation set forth in Section 6.1.5.  Seller
shall deliver to Purchaser on a monthly basis an updated Rent Roll.

3.5.4        Not later than 2 Business Days after the Effective Date, and to the
extent the same has not already been provided by Seller to Purchaser, Seller
shall deliver to Purchaser (or otherwise make available to Purchaser as provided
under Section 3.5.1) a list of all current Property Contracts (the “Property
Contracts List”).  Seller makes no representations or warranties regarding the
Property Contracts List other than the express representations set forth in
Section 6.1.6.

3.6              Property Contracts.  On or before the expiration of the
Feasibility Period, Purchaser may deliver written notice to Seller (the
“Property Contracts Notice”) specifying any Property Contracts on the Property
Contracts List which Purchaser desires to terminate at the Closing (the
“Terminated Contracts”); provided that (a) the effective date of such
termination on or after Closing shall be subject to the express terms of such
Terminated Contracts, (b) if any such Property Contract on the Property
Contracts List cannot by its terms be terminated at Closing, it shall be assumed
by Purchaser and not be a Terminated Contract, and (c) to the extent that any
such Terminated Contract requires payment of a penalty, premium, or damages,
including liquidated damages, for cancellation, Purchaser shall be solely
responsible for the payment of any such cancellation fees, penalties, or
damages, including liquidated damages.  If Purchaser fails to deliver the
Property Contracts Notice on or before the expiration of the Feasibility Period,
then there shall be no Terminated Contracts and Purchaser shall assume all
Property Contracts on the Property Contracts List at the Closing.  If Purchaser
delivers the Property Contracts Notice to Seller on or before the expiration of
the Feasibility Period, then Seller shall execute and deliver, on or before
Closing, a vendor termination notice (in the form attached hereto as Exhibit F)
for each Terminated Contract informing the vendor(s) of the termination of such
Terminated Contract as of the Closing Date (subject to any delay in the
effectiveness of such termination pursuant to the express terms of each
applicable Terminated Contract) (the “Vendor Terminations”).  To the extent that
any Property Contract to be assigned to Purchaser requires vendor consent, then,
prior to the Closing, Purchaser and Seller shall attempt to obtain from each
applicable vendor a consent (each a “Required Assignment Consent”) to such
assignment, and Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller’s sole discretion), defend (with counsel approved by Seller)
Seller’s Indemnified Parties from and against any and all Losses arising from or
related to a failure to obtain such consents.

Article IV
TITLE

4.1              Title Documents.  Within 5 days after the Effective Date,
Seller shall cause to be delivered to Purchaser a standard form commitment
(“Title Commitment”) to provide a standard American Land Title Association
owner’s title insurance policy for the Land and Improvements, using the current
policy jacket customarily provided by the Title Insurer, in an amount equal to
the Purchase Price (the “Title Policy”), together with copies of all instruments
identified as exceptions therein (together with the Title Commitment, referred
to herein as the “Title Documents”).  Seller shall be responsible only for
payment of the base premium for the Title Policy.  Purchaser shall be solely
responsible for payment of all other costs relating to procurement of the Title
Commitment, the Title Policy, and any requested endorsements. 

4.2              Survey.  Subject to Section 3.5.2, within 3 Business Days after
the Effective Date, Seller shall deliver to Purchaser the existing survey of the
Property dated May 19, 2008, prepared by Millman Surveyors (the “Existing
Survey”).  Purchaser may, at its sole cost and expense, order a new or updated
survey of the Property either before or after the Effective Date (such new or
updated survey together with the Existing Survey, is referred to herein as the
“Survey”). 

4.3              Objection and Response Process.  On or before the date which is
5 Business Days prior to expiration of the Feasibility Period (the “Objection
Deadline”), Purchaser shall give written notice (the “Objection Notice”) to the
attorneys for Seller of any matter set forth in the Title Documents and the
Survey to which Purchaser objects (the “Objections”).  If Purchaser fails to
tender an Objection Notice on or before the Objection Deadline, Purchaser shall
be deemed to have approved and irrevocably waived any objections to any matters
covered by the Title Documents and the Survey.  On or before 2 Business Days
prior to expiration of the Feasibility Period (the “Response Deadline”), Seller
may, in Seller’s sole discretion, give Purchaser notice (the “Response Notice”)
of those Objections which Seller is willing to cure, if any; provided that
Seller agrees to remove all monetary liens caused by Seller affecting the
property (other than the Assumed Encumbrances) and Seller shall not have the
right to refuse to remove same.  Seller shall be entitled to reasonable
adjournments of the Closing Date to cure the Objections, not to exceed 30 days
in the aggregate.  If Seller fails to deliver a Response Notice by the Response
Deadline, Seller shall be deemed to have elected not to cure or otherwise
resolve any matter set forth in the Objection Notice.  If Purchaser is
dissatisfied with the Response Notice or the lack of Response Notice, Purchaser
may, as its exclusive remedy, exercise its right to terminate this Contract
prior to the expiration of the Feasibility Period in accordance with the
provisions of Section 3.2.  If Purchaser fails to timely exercise such right,
Purchaser shall be deemed to accept the Title Documents and Survey with
resolution, if any, of the Objections set forth in the Response Notice (or if no
Response Notice is tendered, without any resolution of the Objections) and
without any reduction or abatement of the Purchase Price. 

4.4              Permitted Exceptions.  The Deed delivered pursuant to this
Contract shall be subject to the following, all of which shall be deemed
“Permitted Exceptions”:

4.4.1        All matters shown in the Title Documents and the Survey, other than
(a) those Objections, if any, which Seller has agreed to cure pursuant to the
Response Notice under Section 4.3, (b) mechanics’ liens and taxes and other
monetary liens caused by Seller (other than the Assumed Encumbrances) due and
payable with respect to the period preceding Closing, (c) the standard exception
regarding the rights of parties in possession, which shall be modified to be
limited to those parties in possession pursuant to the Leases, and (d) the
standard exception pertaining to taxes and assessments, which shall be limited
to taxes and assessments not yet due and payable as of the Closing Date;

4.4.2        All Leases;

4.4.3        The Assumed Encumbrances;

4.4.4        Applicable zoning and governmental regulations and ordinances; and

4.4.5        Any defects in or objections to title to the Property, or title
exceptions or encumbrances, arising by, through or under Purchaser.

4.5              Assumed Encumbrances.

4.5.1        Purchaser recognizes and agrees that, in connection with a loan
(the “Loan”) made to Seller by Key Bank and assigned to the Federal Home Loan
Mortgage Corporation (the “Lender”), the Property presently is encumbered by a
deed of trust dated June 30, 2008 and recorded July 1, 2008 at Reception No.
2008091358 and re-recorded July 9, 2008 at Reception No. 2008094512 (the
“Assumed Deed of Trust”) and certain other security and related documents in
connection with the Loan (collectively, the “Assumed Encumbrances”).  The Loan
is evidenced by that certain promissory note dated June 30, 2008 in the stated
principal amount of $14,082,000.00 (the “Note,” and together with the Assumed
Deed of Trust, the Assumed Encumbrances and any other documents executed by
Seller in connection with the Loan, the “Assumed Loan Documents”), executed by
Seller and payable to the order of the Lender.  Within 2 Business Days after the
Effective Date, Seller agrees that it will make available to Purchaser (in the
same manner in which Seller is permitted to make the Materials available to
Purchaser under Section 3.5.1) copies of the Assumed Loan Documents (subject to
Section 3.5.2).  Within 5 days after the Effective Date, Seller shall request
that Lender provide Purchaser with an assumption application.

4.5.2        Purchaser agrees that, at the Closing, (a) Purchaser shall assume
Seller’s obligations under the Note and all of the other Assumed Loan Documents
arising from and after Closing, subject to the terms of Lender’s requirements
relating to the Loan Assumption and Release, and accept title to the Property
subject to the Deed of Trust and the Assumed Encumbrances, and (b) the Lender
shall release Seller, as well as any guarantors and other obligated parties
under the Assumed Loan Documents, from all obligations under the Assumed Loan
Documents (and any related guarantees or letters of credit) first arising from
and after Closing, subject to the terms of Lender’s requirements relating to the
Loan Assumption and Release, including, without limitation, any obligation to
make payments of principal and interest under the Note (collectively, the
foregoing (a) and (b) referred to herein as the “Loan Assumption and Release”). 
Purchaser acknowledges and agrees that (x) certain of the provisions of the
Assumed Loan Documents may have been negotiated for the exclusive benefit of
Seller, AIMCO or their respective affiliates (the “Specific AIMCO Provisions”),
and (y) unless Lender otherwise agrees in Lender’s sole and arbitrary
discretion, Purchaser will not be permitted to assume the benefit of the
Specific AIMCO Provisions and the same shall be of no further force or effect
from and after the Closing Date.

4.5.3        Purchaser further acknowledges that the Assumed Loan Documents
require the satisfaction by Purchaser of certain requirements as set forth
therein to allow for the Loan Assumption and Release.  Accordingly, Purchaser,
at its sole cost and expense and within 15 days after the Effective Date (the
“Loan Assumption Application Submittal Deadline”), shall submit a complete
application to Lender for assumption of the Loan together with all documents and
information required in connection therewith (the “Loan Assumption Application”)
and Purchaser shall otherwise satisfy the requirements set forth in the Assumed
Loan Documents to allow for the Loan Assumption and Release to occur within the
time limits contemplated by this Contract.  Purchaser agrees to provide Seller
with a copy of the Loan Assumption Application on or prior to the Loan
Assumption Application Submittal Deadline and shall provide evidence of its
submission to Lender on or before the Loan Assumption Application Submittal
Deadline.  Purchaser acknowledges and agrees that Purchaser is solely
responsible for the preparation and submittal of the Loan Assumption
Application, including the collection of all materials, documents, certificates,
financials, signatures, and other items required to be submitted to Lender in
connection with the Loan Assumption Application.

4.5.4        Purchaser shall use commercially reasonably efforts to comply with
Lender’s assumption guidelines in connection with the Loan Assumption and
Release, and, if required by the Lender, Purchaser shall cause such other person
or entity reasonably acceptable to the Lender, to execute and deliver a
customary “non-recourse carve-out” guaranty and such other guaranty(s), if any,
which are a part of the Assumed Loan Documents and a customary environmental
indemnity in favor of Lender.  Purchaser shall be responsible at its sole cost
and expense for promptly correcting and re-submitting any deficiencies noted by
Lender in connection with the Loan Assumption Application.  Purchaser also shall
provide Seller with a copy of any correspondence from Lender with respect to the
Loan Assumption Application no later than 3 Business Days after receipt of such
correspondence from Lender.  Purchaser acknowledges that Lender’s assumption
guidelines may not be consistent with the provisions of the Assumed Loan
Documents concerning the Loan Assumption and Release.  Purchaser shall use
commercially reasonable efforts to coordinate with the Lender to comply with the
appropriate provisions of both the Assumed Loan Documents and Lender assumption
guidelines in order to allow for the Loan Assumption and Release.

4.5.5        Purchaser shall pay all fees and expenses (including, without
limitation, all servicing fees and charges, transfer fees, assumption fees,
title fees and endorsement fees) imposed or charged by the Lender or its counsel
(such fees and expenses collectively being referred to as the “Lender Fees”), in
connection with the Loan Assumption Application and the Loan Assumption and
Release.

4.5.6        Seller shall assign all of its right, title and interest in and to
all reserves, impounds and other accounts held by Lender in connection with the
Loan, and at Closing, Purchaser shall remit to Seller an amount equal to the
balance of such reserves, impounds and accounts so assigned.  Additionally,
Purchaser shall be responsible for funding any additional or increased reserves,
impounds or accounts required by Lender to be maintained by Purchaser in
connection with the Loan after the Loan Assumption and Release (the “Required
Loan Fund Amounts”).

4.5.7        Purchaser agrees to use commercially reasonable efforts to promptly
deliver to the Lender all documents and information required by the Assumed Loan
Documents, and such other information or documentation as the Lender reasonably
may request, including, without limitation, financial statements, income tax
returns and other financial information for Purchaser and any required
guarantor.  Seller agrees that it will cooperate with Purchaser and Lender, at
no cost or expense to Seller, in connection with Purchaser’s application to
Lender for approval of the Loan Assumption and Release.

4.5.8        To the extent required by Lender, no later than 10 days after the
Effective Date, Purchaser shall order a Phase I Environmental study and/or
property condition report (prepared by a consultant and engineer reasonably
acceptable to Seller and Lender), and covenants that such Phase I Environmental
study and/or property condition report shall be delivered to Seller and Lender
no later than 7 days prior to the Closing Date in connection with and as a
precondition to the Loan Assumption and Release.

4.6              Subsequently Disclosed Exceptions.  If at any time after the
expiration of the Feasibility Period, any update to the Title Commitment or
Existing Survey discloses any additional item that materially adversely affects
title to the Property which was not disclosed on any version of or update to the
Title Commitment delivered to Purchaser during the Feasibility Period (the “New
Exception”), Purchaser shall have a period of 5 days from the date of its
receipt of such update (the “New Exception Review Period”) to review and notify
Seller in writing of Purchaser’s approval or disapproval of the New Exception. 
If Purchaser disapproves of the New Exception, Seller may, in Seller’s sole
discretion, notify Purchaser as to whether it is willing to cure the New
Exception.  If Seller elects to cure the New Exception, Seller shall be entitled
to reasonable adjournments of the Closing Date to cure the New Exception, not to
exceed 30 days in the aggregate.  If Seller fails to deliver a notice to
Purchaser within 3 days after the expiration of the New Exception Review Period,
Seller shall be deemed to have elected not to cure the New Exception.  If
Purchaser is dissatisfied with Seller’s response, or lack thereof, Purchaser
may, as its exclusive remedy elect either:  (i) to terminate this Contract, in
which event the Deposit shall be promptly returned to Purchaser or (ii) to waive
the New Exception and proceed with the transactions contemplated by this
Contract, in which event Purchaser shall be deemed to have approved the New
Exception.  If Purchaser fails to notify Seller of its election to terminate
this Contract in accordance with the foregoing sentence within 6 days after the
expiration of the New Exception Review Period, Purchaser shall be deemed to have
elected to approve and irrevocably waive any objections to the New Exception. 

4.7              Purchaser Financing.  Purchaser assumes full responsibility to
obtain the funds required for settlement, and Purchaser’s acquisition of such
funds shall not be a contingency to the Closing.  Notwithstanding the foregoing
to the contrary and provided that (a) Purchaser fully complies with its
obligations under this Contract (including this Section 4.7) and the
requirements of the Assumed Deed of Trust (including, without limitation,
Section 21 thereof) in connection with obtaining the Loan Assumption and
Release, (b) Purchaser uses commercially reasonable efforts to obtain the Loan
Assumption and Release, as set forth in Section 4.5, and (c) Purchaser does not
obtain the written approval of the Lender to the Loan Assumption and Release
within 60 days after the Effective Date (the “Loan Approval Period”), then
Purchaser shall have the right to give Escrow Agent notice terminating this
Contract (the “Loan Assumption Approval Termination”) on or before the
expiration of the Loan Approval Period, in which event this Contract shall be of
no further force and effect, subject to and except for Purchaser’s liability
pursuant to Section 3.3 and any other provision of this Contract which survives
such termination, and Escrow Agent shall forthwith return the Deposit to
Purchaser.  Provided that Purchaser is not in default under the terms of this
Contract, Purchaser shall be permitted a one-time 30-day extension of the Loan
Approval Period specified above for the sole purpose of obtaining the Loan
Assumption and Release by (i) delivering written notice to Seller no later than
5 days prior to the expiration of the Loan Approval Period, and
(ii) simultaneously with such notice to Seller, delivering to Escrow Agent the
amount of $50,000.00, which amount when received by Escrow Agent shall be added
to the Deposit hereunder, shall be non-refundable (except as otherwise expressly
provided herein with respect to the Deposit), and shall be held, credited and
disbursed in the same manner as provided hereunder with respect to the Deposit. 
Purchaser shall also have the right to review and approve, in Purchaser’s sole
and absolute discretion, prior to the expiration of the Loan Approval Period,
(i) the terms and conditions of the Loan and the Assumed Loan Documents
including, without limitation, any deletion or modification of any specific
AIMCO Provisions, (ii) the terms and conditions imposed by Lender to assume the
Assumed Loan Documents, including, without limitation, any modifications to the
Assumed Loan Documents proposed by Lender as a condition to the Loan Assumption
and Release and/or any modifications to the Assumed Loan Documents requested by
the Purchaser as a condition to the Loan Assumption and Release that are
rejected by the Lender; and (iii) the form of the documents evidencing the Loan
Assumption and Release.  If Purchaser fails to provide Seller with written
notice of termination prior to the expiration of the Loan Approval Period (as
the same may be extended) in strict accordance with the notice provisions of
this Contract, Purchaser’s right to terminate under this Section 4.7 shall be
permanently waived, this Contract shall remain in full force and effect, the
Deposit shall be non-refundable, and Purchaser’s obligation to obtain the
Lender’s approval of the Loan Assumption and Release and to purchase the
Property shall be non-contingent and unconditional except only for satisfaction
of the conditions expressly stated in Section 8.1.  Purchaser recognizes and
agrees that if the Loan Approval Period expires and Purchaser does not terminate
this Contract, the Loan Assumption and Release shall not be a condition to
Purchaser’s obligation to close, and, if the Loan Assumption and Release is not
obtained and the Closing has not occurred on or before the Closing Date other
than due to a default by Seller, Purchaser shall be in default under this
Contract, entitling the Seller to terminate this Contract, in which event the
Deposit shall be immediately released to Seller by the Escrow Agent and this
Contract shall be of no further force and effect, subject to and except for
Purchaser’s liability pursuant to Section 3.3 and any other provision of this
Contract which survives such termination.

4.8              Housing Assistance Program Vouchers.  Purchaser acknowledges
that the HAP Tenant Based Voucher Contract(s) require(s) the satisfaction by
Purchaser of certain requirements as set forth therein and established by the
local housing authorities (collectively, the “Housing Authority”) to allow for
the assumption of the HAP Tenant Based Voucher Contract(s).  Seller agrees to
deliver or make available to Purchaser as part of the Materials copies of all
HAP Tenant Based Voucher Contract(s) affecting the Property within 2 Business
Days of the Effective Date (subject to Section 3.5.2).  From and after the
Effective Date, Seller agrees not to enter into any new HAP Tenant Based Voucher
Contract(s) with respect to the Property without the prior written consent of
Purchaser (which consent, prior to the expiration of the Loan Approval Period,
shall not be unreasonably withheld, and after the expiration of the Loan
Approval Period, may be withheld in Purchaser’s sole and absolute discretion).
Purchaser agrees that, at the Closing, either (a) Purchaser shall assume all
obligations under the HAP Tenant Based Voucher Contract(s) and accept title to
the applicable Property subject to the same, or (b) the existing HAP Tenant
Based Voucher Contract(s) shall be terminated, and Purchaser shall enter into
replacement HAP Tenant Based Voucher Contract(s) which are acceptable to the
Housing Authority (collectively, the foregoing (a) and (b) referred to herein as
the “HAP Tenant Based Voucher Assumption”).  Seller hereby agrees to reasonably
cooperate with Purchaser, at no cost to Seller, to accomplish the HAP Tenant
Based Voucher Assumption.  Purchaser shall indemnify and hold the Seller and the
Seller’s Indemnified Parties harmless from and against any and all claims,
losses, damages, and expenses (including reasonable attorneys’ fees) that may be
incurred by Seller and/or any of the Seller’s Indemnified Parties from and after
the Closing Date, in connection with the HAP Tenant Based Voucher Assumption.

Article V
CLOSING

5.1              Closing Date.  The Closing shall occur on the date that is
fifteen (15) days after the expiration of the Loan Approval Period (the “Closing
Date”); provided, that either Purchaser or Seller by written notice delivered to
the other may extend the Closing Date for up to fifteen (15) days (as specified
in such notice) if Purchaser or Seller reasonably determines that Lender shall
not be in a position to consummate the Loan Assumption and Release as of the
originally scheduled Closing Date.  The Closing shall be accomplished through an
escrow with Escrow Agent, whereby Seller, Purchaser and their attorneys need not
be physically present at the Closing and may deliver documents by overnight air
courier or other means.  Notwithstanding the foregoing to the contrary, if
required by Lender the Closing Date may be extended to the last Business Day of
the month in which the Closing Date otherwise would occur pursuant to the
preceding sentence, in connection with the Loan Assumption and Release. 

5.2              Seller Closing Deliveries.  Except for the closing statement
which shall be delivered on or before the Closing Date, Seller shall deliver to
Escrow Agent, each of the following items no later than 1 Business Day prior to
the Closing Date:

5.2.1        Special Warranty Deed (the “Deed”) in the form attached as
Exhibit B to Purchaser, subject to the Permitted Exceptions.

5.2.2        A Bill of Sale in the form attached as Exhibit C.

5.2.3        A General Assignment in the form attached as Exhibit D (the
“General Assignment”).

5.2.4        An Assignment of Leases and Security Deposits in the form attached
as Exhibit E (the “Leases Assignment”).

5.2.5        Seller’s counterpart signature to the closing statement prepared by
Title Insurer.

5.2.6        A title affidavit or an indemnity form reasonably acceptable to
Seller, which is sufficient to enable Title Insurer to delete the standard
pre-printed exceptions to the title insurance policy to be issued pursuant to
the Title Commitment. 

5.2.7        A certification of Seller’s non-foreign status pursuant to
Section 1445 of the Internal Revenue Code of 1986, as amended.

5.2.8        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Seller’s authority to consummate this transaction.

5.2.9        An updated Rent Roll effective as of a date no more than 3 Business
Days prior to the Closing Date; provided, however, that the content of such
updated Rent Roll shall in no event expand or modify the conditions to
Purchaser’s obligation to close as specified under Section 8.1. 

5.2.10    Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable laws to be executed by Seller or
otherwise reasonably necessary in order to consummate the transactions
contemplated under terms of the Contract.

5.3              Purchaser Closing Deliveries.  Except for: (i) the closing
statement which shall be delivered on or before the Closing Date, and (ii) the
balance of the Purchase Price which is to be delivered at the time specified in
Section 2.2.4, Purchaser shall deliver to Escrow Agent, each of the following
items no later than 1 Business Day prior to the Closing Date:

5.3.1        The full Purchase Price (with credit for the Deposit and, if
applicable, the Loan Balance), plus or minus the adjustments or prorations
required by this Contract.

5.3.2        Purchaser’s counterpart signature to the closing statement prepared
by Title Insurer.

5.3.3        A countersigned counterpart of the General Assignment.

5.3.4        A countersigned counterpart of the Leases Assignment.

5.3.5        Notification letters to all Tenants prepared and executed by
Purchaser in the form attached hereto as Exhibit G, which shall be delivered to
all Tenants by Purchaser immediately after Closing. 

5.3.6        Any cancellation fees or penalties due to any vendor under any
Terminated Contract as a result of the termination thereof.

5.3.7        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Purchaser’s authority to consummate this transaction.

5.3.8        If Purchaser elects to cause and the Lender has agreed to permit
the Loan Assumption and Release, all documents, instruments, guaranties, Lender
Fees, Required Loan Fund Amounts, and other items or funds reasonably required
by the Lender to cause the Loan Assumption and Release.

5.3.9        Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable law to be executed by Purchaser or
otherwise reasonably necessary in order to consummate the transactions
contemplated under this Contract.

5.4              Closing Prorations and Adjustments. 

5.4.1        General.  All normal and customarily proratable items, including,
without limitation, collected rents, operating expenses, personal property
taxes, other operating expenses and fees, shall be prorated as of the Closing
Date, Seller being charged or credited, as appropriate, for all of same
attributable to the period up to the Closing Date (and credited for any amounts
paid by Seller attributable to the period on or after the Closing Date, if
assumed by Purchaser) and Purchaser being responsible for, and credited or
charged, as the case may be, for all of the same attributable to the period on
and after the Closing Date.  Seller shall prepare a proration schedule (the
“Proration Schedule”) of the adjustments described in this Section 5.4 prior to
Closing and shall use good faith efforts to deliver such Proration Schedule to
Purchaser for Purchaser’s approval 2 Business Days prior to Closing. 

5.4.2        Operating Expenses.  All of the operating, maintenance, taxes
(other than real estate taxes), and other expenses incurred in operating the
Property that Seller customarily pays, and any other costs incurred in the
ordinary course of business for the management and operation of the Property,
shall be prorated on an accrual basis.  Seller shall pay all such expenses that
accrue prior to the Closing Date and Purchaser shall pay all such expenses that
accrue from and after the Closing Date.

5.4.3        Utilities.  The final readings and final billings for utilities
will be made if possible as of the Closing Date, in which case Seller shall pay
all such bills as of the Closing Date and no proration shall be made at the
Closing with respect to utility bills.  Otherwise, a proration shall be made
based upon the parties’ reasonable good faith estimate.  Seller shall be
entitled to the return of any deposit(s) posted by it with any utility company,
and Seller shall notify each utility company serving the Property to terminate
Seller’s account or transfer Seller’s account to Purchaser’s name, effective as
of noon on the Closing Date.  Seller shall have no responsibility or liability
for Purchaser’s failure to arrange utility service for the Property as of the
Closing Date.  Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller’s sole discretion), defend (with counsel approved by Seller)
Seller’s Indemnified Parties from and against any and all Losses arising from or
related to Purchaser’s failure to arrange utility service as of the Closing
Date.

5.4.4        Real Estate Taxes.  Any real estate ad valorem or similar taxes for
the Property, or any installment of assessments payable in installments which
installment is payable in the calendar year of Closing, shall be prorated to the
date of Closing, based upon actual days involved.  The proration of real
property taxes or installments of assessments shall be based upon the assessed
valuation and tax rate figures (assuming payment at the earliest time to allow
for the maximum possible discount) for the year in which the Closing occurs to
the extent the same are available; provided, however, that in the event that
actual figures (whether for the assessed value of the Property or for the tax
rate) for the year of Closing are not available at the Closing Date, the
proration shall be made using figures from the preceding year (assuming payment
at the earliest time to allow for the maximum possible discount).  The proration
of real property taxes or installments of assessments shall be final and not
subject to re-adjustment after Closing. 

5.4.5        Property Contracts.  Purchaser shall assume at Closing the
obligations under the Property Contracts assumed by Purchaser; however,
operating expenses shall be prorated under Section 5.4.2.

5.4.6        Leases. 

5.4.6.1            All collected rent (whether fixed monthly rentals, additional
rentals, escalation rentals, retroactive rentals, operating cost pass-throughs
or other sums and charges payable by Tenants under the Leases), income and
expenses from any portion of the Property shall be prorated as of the Closing
Date.  Purchaser shall receive all collected rent and income attributable to
dates from and after the Closing Date.  Seller shall receive all collected rent
and income attributable to dates prior to the Closing Date.  In addition, if
Purchaser elects to terminate any utility rebilling contract associated with the
Property, then Seller shall receive a credit at Closing equal to the average of
the amount of the monthly utility bill associated with the Property for the
preceding 12 months, multiplied by 3.  Notwithstanding the foregoing, no
prorations shall be made in relation to either (a) non-delinquent rents which
have not been collected as of the Closing Date, or (b) delinquent rents
existing, if any, as of the Closing Date (the foregoing (a) and (b) referred to
herein as the “Uncollected Rents”).  In adjusting for Uncollected Rents, no
adjustments shall be made in Seller’s favor for rents which have accrued and are
unpaid as of the Closing, but Purchaser shall pay Seller such accrued
Uncollected Rents as and when collected by Purchaser.  For a period of 180 days
following Closing, Purchaser agrees to bill Tenants of the Property for all
Uncollected Rents and to take reasonable actions (which shall not include an
obligation to commence legal action) to collect Uncollected Rents. 
Notwithstanding the foregoing, Purchaser’s obligation to collect Uncollected
Rents shall be limited to Uncollected Rents of not more than 90 days past due,
and Purchaser’s collection of rents shall be applied, first, towards current
rent due and owing under the Leases, second, to Purchaser’s reasonable
third-party costs of such collection, and third to Uncollected Rents.  After the
Closing, Seller shall continue to have the right, but not the obligation, in its
own name, to demand payment of and to collect Uncollected Rents owed to Seller
by any Tenant, which right shall include, without limitation, the right to
continue or commence legal actions or proceedings against any Tenant and the
delivery of the Leases Assignment shall not constitute a waiver by Seller of
such right; provided however, that the foregoing right of Seller shall be
limited to actions seeking monetary damages and, in no event, shall Seller seek
to evict any Tenants in any action to collect Uncollected Rents.  Purchaser
agrees to reasonably cooperate with Seller, at no cost or expense to Purchaser,
in connection with all efforts by Seller to collect such Uncollected Rents and
to take all steps, whether before or after the Closing Date, as may be
reasonably necessary to carry out the intention of the foregoing; provided,
however, that Purchaser’s obligation to cooperate with Seller pursuant to this
sentence shall not obligate Purchaser to terminate any Tenant lease with an
existing Tenant or evict any existing Tenant from the Property.

5.4.6.2            At Closing, Purchaser shall receive a credit against the
Purchase Price in an amount equal to the received and unapplied balance of all
cash (or cash equivalent) Tenant Deposits, including, but not limited to,
security, damage, pet or other refundable deposits paid by any of the Tenants to
secure their respective obligations under the Leases, together, in all cases,
with any interest payable to the Tenants thereunder as may be required by their
respective Tenant Lease or state law (the “Tenant Security Deposit Balance”). 
Any cash (or cash equivalents) held by Seller which constitutes the Tenant
Security Deposit Balance shall be retained by Seller in exchange for the
foregoing credit against the Purchase Price and shall not be transferred by
Seller pursuant to this Contract (or any of the documents delivered at Closing),
but the obligation with respect to the Tenant Security Deposit Balance
nonetheless shall be assumed by Purchaser to the extent of such credit.  The
Tenant Security Deposit Balance shall not include any non-refundable deposits or
fees paid by Tenants to Seller, either pursuant to the Leases or otherwise.

5.4.7        Existing Loan.  Seller shall be responsible for all principal
required to be paid under the terms of the Note prior to Closing, together with
all interest accrued, and any late charges or other amounts actually due and
payable, under the Note prior to Closing, all of which may be a credit against
the Purchase Price as provided in Section 2.2.3.  Purchaser shall be responsible
for the payment of all principal required to be paid from and after Closing,
together with all interest accruing under the Note from and after Closing. 
Purchaser shall also be responsible for all Lender Fees and all other fees,
penalties, interest and other amounts due and owing from and after Closing under
the Assumed Loan Documents as a result of the Loan Assumption and Release.  As
set forth in Section 4.5.3, any existing reserves, impounds and other accounts
maintained in connection with the Loan shall be assigned to Purchaser, and at
Closing, Purchaser shall pay to Seller an amount equal to the balance of such
reserves, impounds and accounts so assigned.

5.4.8        Insurance.  No proration shall be made in relation to insurance
premiums and insurance policies will not be assigned to Purchaser.  Seller shall
have the risk of loss of the Property until 11:59 p.m. the day prior to Closing
Date (“Risk of Loss Transfer”), after which time the risk of loss shall pass to
Purchaser and Purchaser shall be responsible for obtaining its own insurance
thereafter.

5.4.9        Employees.  All of Seller’s and Seller’s manager’s on-site
employees shall have their employment at the Property terminated as of the
Closing Date and Purchaser shall have no obligation to employ such employees on
or after the Closing Date.

5.4.10    Closing Costs.  Purchaser shall pay any transfer tax, any premiums or
fees required to be paid by Purchaser with respect to the Title Policy pursuant
to Section 4.1, and one-half of the customary closing costs of the Escrow
Agent.  Seller shall pay the base premium for the Title Policy to the extent
required by Section 4.1, the cost of recording any instruments required to
discharge any liens or encumbrances against the Property not caused by
Purchaser’s actions, and one-half of the customary closing costs of the Escrow
Agent. 

5.4.11    Intentionally omitted. 

5.4.12    Possession.  Possession of the Property, subject to the Leases,
Property Contracts, other than Terminated Contracts, and Permitted Exceptions,
shall be delivered to Purchaser at the Closing upon release from escrow of all
items to be delivered by Purchaser pursuant to Section 5.2.10.  To the extent
reasonably available to Seller, originals or copies of the Leases and Property
Contracts, lease files, warranties, guaranties, operating manuals, keys to the
property, security codes, alarm codes and Seller’s books and records (other than
proprietary information) (collectively, “Seller’s Property-Related Files and
Records”) regarding the Property shall be made available to Purchaser at the
Property after the Closing.  Purchaser agrees, for a period of not less than
three (3) years after the Closing (the “Records Hold Period”), to (a) provide
and allow Seller reasonable access to Seller’s Property-Related Files and
Records for purposes of inspection and copying thereof at Seller’s expense, and
(b) reasonably maintain and preserve Seller’s Property-Related Files and
Records.  If at any time after the Records Hold Period, Purchaser desires to
dispose of Seller’s Property-Related Files and Records, Purchaser must first
provide Seller prior written notice (the “Records Disposal Notice”).  Seller
shall have a period of 30 days after receipt of the Records Disposal Notice to
enter the Property (or such other location where such records are then stored)
and remove or copy those of Seller’s Property-Related Files and Records that
Seller desires to retain. 

5.5              Post Closing Adjustments.  Purchaser or Seller may request that
Purchaser and Seller undertake to re-adjust any item on the Proration Schedule
(or any item omitted therefrom), with the exception of real property taxes which
shall be final and not subject to readjustment, in accordance with the
provisions of Section 5.4 of this Contract in which event the parties shall
promptly do so based on the most recent information available; provided,
however, that neither party shall have any obligation to re-adjust any items
(a) after the expiration of 60 days after Closing, or (b) subject to such 60-day
period, unless such items exceed $5,000.00 in the aggregate. 

Article VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1              Seller’s Representations.  Except, in all cases, for any fact,
information or condition disclosed in the Title Documents, the Permitted
Exceptions, the Property Contracts, or the Materials, or which is otherwise
known by Purchaser prior to the Closing, Seller represents and warrants to
Purchaser the following (collectively, the “Seller’s Representations”) as of the
Effective Date and as of the Closing Date; provided that Purchaser’s remedies if
any such Seller’s Representations are untrue as of the Closing Date are limited
to those set forth in Section 8.1.

6.1.1        Seller is validly existing and in good standing under the laws of
the state of its formation set forth in the initial paragraph of this Contract;
and, subject to any approvals required from Lender for the Loan Assumption and
Release, has or at the Closing shall have the entity power and authority to sell
and convey the Property and to execute the documents to be executed by Seller
and prior to the Closing will have taken as applicable, all corporate,
partnership, limited liability company or equivalent entity actions required for
the execution and delivery of this Contract, and the consummation of the
transactions contemplated by this Contract.  The compliance with or fulfillment
of the terms and conditions hereof will not conflict with, or result in a breach
of, the terms, conditions or provisions of, or constitute a default under, any
contract to which Seller is a party or by which Seller is otherwise bound, which
conflict, breach or default would have a material adverse affect on Seller’s
ability to consummate the transaction contemplated by this Contract or on the
Property.  This Contract is a valid and binding agreement against Seller in
accordance with its terms;

6.1.2        Seller is not a “foreign person,” as that term is used and defined
in the Internal Revenue Code, Section 1445, as amended;

6.1.3        Except for (a) any actions by Seller to evict Tenants under the
Leases, or (b) any matter covered by Seller’s current insurance policy(ies), to
Seller’s knowledge, there are no material actions, proceedings, litigation or
governmental investigations or condemnation actions either pending or threatened
in writing against the Property which will adversely impact Seller’s ability to
convey the Property or the value, use or operation of the Property;

6.1.4        To Seller’s knowledge, Seller has not received any written notice
of any material default by Seller under any of the Property Contracts and HAP
Tenant Based Voucher Contracts that will not be terminated on the Closing Date;

6.1.5        To Seller’s knowledge, the Rent Roll (as updated pursuant to
Section 5.2.9) is accurate in all material respects;

6.1.6        To Seller’s knowledge, the Property Contracts List is accurate in
all material respects;

6.1.7        To Seller’s knowledge, there exists no material default under the
Assumed Loan Documents;

6.1.8        To Seller’s knowledge, Seller has delivered to Purchaser copies of
all HAP Tenant Based Voucher Contracts affecting the Property;

6.1.9        To Seller’s knowledge, Seller has delivered to Purchaser copies of
all Utility Contracts affecting the Property;

6.1.10    To Seller’s knowledge, there exist no material default under the
Assumed Loan Documents;

6.1.11    The financial statements delivered or made available to Purchaser are
the financial statements used by Seller in the day to day management and
operation of the Property;

6.1.12    Seller has delivered or made available to Purchaser true and correct
copies of the Materials, Leases, Property Contracts, HAP Tenant Based Voucher
Contracts and Assumed Loan Documents which Seller has in its possession or
control;

6.1.13    Seller is not a Prohibited Person;

6.1.14    To Seller’s knowledge, except for third-party persons who hold direct
or indirect ownership interests in Seller, none of Seller’s affiliates or parent
entities is a Prohibited Person;

6.1.15    To Seller’s knowledge, except for third-party persons who hold direct
or indirect ownership interests in Seller, the Property is not the property of
or beneficially owned by a Prohibited Person;

6.1.16    To Seller’s knowledge, except for third-party persons who hold direct
or indirect ownership interests in Seller, the Property is not the proceeds of
specified unlawful activity as defined by 18 U.S.C. §1956(c)(7);

6.1.17    To Seller’s knowledge: (A) no hazardous or toxic materials or other
substances regulated by applicable federal or state environmental laws are
stored by Seller on, in or under the Property in quantities which violate
applicable laws governing such materials or substances, and (B) the Property is
not used by Seller for the storage, treatment, generation or manufacture of any
hazardous or toxic materials or other substances in a manner which would
constitute a violation of applicable federal or state environmental laws; and

6.1.18    To Seller’s knowledge, Sell has not received written notice from any
governmental agency of any uncured material violation of any federal, state,
county or municipal law, ordinance, order, regulation or requirement affecting
the Property.

6.2              AS-IS.  Except as otherwise expressly set forth in Seller’s
Representations:

6.2.1        The Property is expressly purchased and sold “AS IS,” “WHERE IS,”
and “WITH ALL FAULTS.” 

6.2.2        The Purchase Price and the terms and conditions set forth herein
are the result of arm’s-length bargaining between entities familiar with
transactions of this kind, and said price, terms and conditions reflect the fact
that Purchaser shall have the benefit of, but is not relying upon, any
information provided by Seller or Broker or statements, representations or
warranties, express or implied, made by or enforceable directly against Seller
or Broker, including, without limitation, any relating to the value of the
Property, the physical or environmental condition of the Property, any state,
federal, county or local law, ordinance, order or permit; or the suitability,
compliance or lack of compliance of the Property with any regulation, or any
other attribute or matter of or relating to the Property (other than any
covenants of title contained in the Deed conveying the Property and Seller’s
Representations).  Purchaser agrees that Seller shall not be responsible or
liable to Purchaser for any defects, errors or omissions in the Materials, or on
account of any conditions affecting the Property. 

6.2.3        Except for Seller’s fraud or intentional misrepresentation or a
breach by Seller of the representations, warranties and covenants contained in
this Contract, Purchaser, its successors and assigns, and anyone claiming by,
through or under Purchaser, hereby fully releases Seller’s Indemnified Parties
from, and irrevocably waives its right to maintain, any and all claims and
causes of action that it or they may now have or hereafter acquire against
Seller’s Indemnified Parties with respect to any and all Losses arising from or
related to any defects, errors, omissions in the Materials or other conditions
affecting the Property. 

6.2.4        Purchaser represents and warrants that, as of the date hereof and
as of the Closing Date, it has and shall have reviewed and conducted such
independent analyses, studies (including, without limitation, environmental
studies and analyses concerning the presence of lead, asbestos, water intrusion
and/or fungal growth and any resulting damage, PCBs and radon in and about the
Property), reports, investigations and inspections as it deems appropriate in
connection with the Property.  If Seller  provides or has provided any
documents, summaries, opinions or work product of consultants, surveyors,
architects, engineers, title companies, governmental authorities or any other
person or entity with respect to the Property, including, without limitation,
the offering prepared by Broker, Purchaser and Seller agree that Seller has done
so or shall do so only for the convenience of both parties, Purchaser shall not
rely thereon and the reliance by Purchaser upon any such documents, summaries,
opinions or work product shall not create or give rise to any liability of or
against Seller’s Indemnified Parties.  Purchaser acknowledges and agrees that no
representation has been made and no responsibility is assumed by Seller with
respect to current and future applicable zoning or building code requirements or
the compliance of the Property with any other laws, rules, ordinances or
regulations, the financial earning capacity or expense history of the Property,
the continuation of contracts, continued occupancy levels of the Property, or
any part thereof, or the continued occupancy by tenants of any Leases or,
without limiting any of the foregoing, occupancy at Closing. 

6.2.5        Prior to Closing, Seller shall have the right, but not the
obligation, to enforce its rights against any and all Property occupants, guests
or tenants.  Purchaser agrees that the departure or removal, prior to Closing,
of any of such guests, occupants or tenants shall not be the basis for, nor
shall it give rise to, any claim on the part of Purchaser, nor shall it affect
the obligations of Purchaser under this Contract in any manner whatsoever; and
Purchaser shall close title and accept delivery of the Deed with or without such
tenants in possession and without any allowance or reduction in the Purchase
Price under this Contract. 

6.2.6        Purchaser hereby releases Seller from any and all claims and
liabilities relating to the matters set forth in this Section. 

6.3              Survival of Seller’s Representations.  Seller and Purchaser
agree that Seller’s Representations shall survive Closing for a period of 9
months (the “Survival Period”).  Seller shall have no liability after the
Survival Period with respect to Seller’s Representations contained herein except
to the extent that Purchaser has delivered notice to Seller during the Survival
Period for breach of any of Seller’s Representations.  Under no circumstances
shall Seller be liable to Purchaser for more than $500,000 in any individual
instance or in the aggregate for all breaches of Seller’s Representations, nor
shall Purchaser be entitled to bring any claim for a breach of Seller’s
Representations unless the claim for damages (either in the aggregate or as to
any individual claim) by Purchaser exceeds $5,000.  In the event that Seller
breaches any representation contained in Section 6.1 and Purchaser had knowledge
of such breach prior to the Closing Date, and elected to close regardless,
Purchaser shall be deemed to have waived any right of recovery, and Seller shall
not have any liability in connection therewith.

6.4              Definition of Seller’s Knowledge.  Any representations and
warranties made “to the knowledge of Seller” shall not be deemed to imply any
duty of inquiry.  For purposes of this Contract, the term Seller’s “knowledge”
shall mean and refer only to actual knowledge of the Regional Property Manager
and the Community Manager and shall not be construed to refer to the knowledge
of any other partner, officer, director, agent, employee or representative of
Seller, or any affiliate of Seller, or to impose upon such Regional Property
Manager and Community Manager any duty to investigate the matter to which such
actual knowledge or the absence thereof pertains, or to impose upon such
Regional Property Manager and Community Manager any individual personal
liability.  As used herein, the term “Regional Property Manager” shall refer to
Carlene DesJardin who is the regional property manager handling this Property
and the term “Community Manager” shall refer to Shaya Johnston who is the
community manager handling this Property. 

6.5              Representations and Warranties of Purchaser.  For the purpose
of inducing Seller to enter into this Contract and to consummate the sale and
purchase of the Property in accordance herewith, Purchaser represents and
warrants to Seller the following as of the Effective Date and as of the Closing
Date:

6.5.1        Purchaser is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware.

6.5.2        Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Contract, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder; and no consent of any of Purchaser’s
partners, directors, officers or members are required to so empower or authorize
Purchaser.  The compliance with or fulfillment of the terms and conditions
hereof will not conflict with, or result in a breach of, the terms, conditions
or provisions of, or constitute a default under, any contract to which Purchaser
is a party or by which Purchaser is otherwise bound, which conflict, breach or
default would have a material adverse affect on Purchaser’s ability to
consummate the transaction contemplated by this Contract.  This Contract is a
valid, binding and enforceable agreement against Purchaser in accordance with
its terms.

6.5.3        No pending or, to the knowledge of Purchaser, threatened litigation
exists which if determined adversely would restrain the consummation of the
transactions contemplated by this Contract or would declare illegal, invalid or
non-binding any of Purchaser’s obligations or covenants to Seller.

6.5.4        Other than Seller’s Representations, Purchaser has not relied on
any representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.

6.5.5        The Broker and its affiliates do not, and will not at the Closing,
have any direct or indirect legal, beneficial, economic or voting interest in
Purchaser (or in an assignee of Purchaser, which pursuant to Section 13.3,
acquires the Property at the Closing), nor has Purchaser or any affiliate of
Purchaser granted (as of the Effective Date or the Closing Date) the Broker or
any of its affiliates any right or option to acquire any direct or indirect
legal, beneficial, economic or voting interest in Purchaser.

6.5.6        Purchaser is not a Prohibited Person.

6.5.7        To Purchaser’s knowledge, none of its investors, affiliates or
brokers or other agents (if any), acting or benefiting in any capacity in
connection with this Contract is a Prohibited Person.

6.5.8        To Purchaser’s knowledge after reasonable inquiry, the funds or
other assets Purchaser will transfer to Seller under this Contract are not the
property of, or beneficially owned, directly or indirectly, by a Prohibited
Person.

6.5.9        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the proceeds of specified unlawful activity as defined by
18 U.S.C. § 1956(c)(7).

6.5.10    Any representations and warranties made “to Purchaser’s knowledge” or
“to the knowledge of Purchaser” shall not be deemed to imply any duty of inquiry
or investigation on behalf of Purchaser.

Article VII
OPERATION OF THE PROPERTY

7.1              Leases and Property Contracts.  During the period of time from
the Effective Date to the Closing Date, in the ordinary course of business
Seller may enter into new Property Contracts, new Leases, renew existing Leases
or modify, terminate or accept the surrender or forfeiture of any of the Leases,
modify any Property Contracts, or institute and prosecute any available remedies
for default under any Lease or Property Contract without first obtaining the
written consent of Purchaser; provided, however, Seller agrees that, without the
prior written consent of Purchaser, which consent shall not be unreasonably
withheld, conditioned or delayed, any new or renewed Leases shall not have a
term in excess of 1 year and any new Property Contract shall be terminable upon
30 days notice without penalty.  Seller will provide Purchaser with copies of
any new or modified Property Contracts within a reasonable time after executing
the same.

7.2              General Operation of Property.  Except as specifically set
forth in this Article VII, Seller shall operate the Property after the Effective
Date in the ordinary course of business, and except as necessary in Seller’s
sole discretion to address (a) any life or safety issue at the Property or
(b) any other matter which in Seller’s reasonable discretion materially
adversely affects the use, operation or value of the Property, Seller will not
make any material alterations to the Property or remove any material Fixtures
and Tangible Personal Property without the prior written consent of Purchaser
which consent shall not be unreasonably withheld, denied or delayed.

7.3           Liens.  Other than utility easements and temporary construction
easements granted by Seller in the ordinary course of business, Seller covenants
that it will not voluntarily create or cause any lien or encumbrance to attach
to the Property between the Effective Date and the Closing Date (other than
Leases and Property Contracts as provided in Section 7.1) unless Purchaser
approves such lien or encumbrance, which approval shall not be unreasonably
withheld, conditioned or delayed.  If Purchaser approves any such subsequent
lien or encumbrance, the same shall be deemed a Permitted Encumbrance for all
purposes hereunder.  During the period from the Effective Date to the Closing
Date, Seller shall continue to perform and comply with all requirements of the
Assumed Loan Documents, shall not modify or amend the Assumed Loan Documents
without Purchaser’s prior written consent and shall promptly notify Purchaser of
any material written notice that Seller has knowledge of receiving from the
Lender with respect to the Assumed Loan Documents.

7.4              Rent Ready Condition.  Seller agrees that at the Closing
(a) Seller will deliver to Purchaser the same number (or less) of Tenant Units
which were vacant and not in Rent-Ready Condition on the date that the
Feasibility Period expired, or (b) Purchaser shall receive a credit against the
Purchase Price in an amount equal to the product of (i) the number of additional
Tenant Units 5 days prior to Closing that are vacant and not in Rent-Ready
Condition in excess of the number of Tenant Units that were vacant and not in
Rent-Ready Condition on the date that the Feasibility Period expired, and
(ii) $500.00.

Article VIII
CONDITIONS PRECEDENT TO CLOSING

8.1              Purchaser’s Conditions to Closing.  Purchaser’s obligation to
close under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:

8.1.1        All of the documents required to be delivered by Seller to
Purchaser at the Closing pursuant to the terms and conditions hereof shall have
been delivered;

8.1.2        Each of Seller’s Representations shall be true in all material
respects as of the Closing Date;

8.1.3        Seller shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Seller hereunder;

8.1.4        Neither Seller nor Seller’s manager shall be a debtor in any
bankruptcy proceeding;

8.1.5        Lender shall have approved the Loan Assumption and Release; and

8.1.6    There shall not be any pending litigation or, to the knowledge of
either Purchaser or Seller, any litigation threatened in writing, which, if
adversely determined, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Seller.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser’s obligation to Close except as expressly set forth in Article III,
Article IV, Article XI and this Section 8.1.  If any condition set forth in this
Section 8.1 is not met, Purchaser may (a) waive in writing any of the foregoing
conditions and proceed to Closing on the Closing Date with no offset or
deduction from the Purchase Price, (b) terminate this Contract and receive a
return of the Deposit from the Escrow Agent, or (c) if such failure constitutes
a default by Seller of its representations, warranties or covenants hereunder,
exercise any of its remedies pursuant to Section 10.2.  Notwithstanding the
foregoing, if any condition set forth in this Section 8.1 is not met, and
Purchaser proceeds to Closing on the Closing Date, Purchaser shall be deemed to
have waived the foregoing conditions.

8.2              Seller’s Conditions to Closing.  Without limiting any of the
rights of Seller elsewhere provided for in this Contract, Seller’s obligation to
close with respect to conveyance of the Property under this Contract shall be
subject to and conditioned upon the fulfillment of the following conditions
precedent:

8.2.1        All of the documents and funds required to be delivered by
Purchaser to Seller at the Closing pursuant to the terms and conditions hereof
shall have been delivered;

8.2.2        Each of the representations and warranties of Purchaser contained
herein shall be true in all material respects as of the Closing Date;

8.2.3        Purchaser shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Purchaser hereunder;

8.2.4        Neither Purchaser nor Purchaser’s manager shall be a debtor in any
bankruptcy proceeding;

8.2.5        Intentionally deleted.

8.2.6        There shall not be any pending litigation or, to the knowledge of
either Purchaser or Seller, any litigation threatened in writing, which, if
adversely determined, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Purchaser; and

8.2.7        The Loan Assumption and Release shall have occurred.

If any of the foregoing conditions to Seller’s obligations to close with respect
to the conveyance of the Property under this Contract are not met, Seller may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date, (b) terminate this Contract, or (c) if such failure constitutes a default
by Purchaser, exercise any of its remedies pursuant to Section 10.1.

Article IX
BROKERAGE

9.1              Indemnity.  Seller represents and warrants to Purchaser that it
has dealt only with Cushman & Wakefield of Colorado, Inc., 1050 17th Street,
Suite 1400, Denver, Colorado 80265 (“Broker”) in connection with this Contract. 
Seller and Purchaser each represents and warrants to the other that, other than
Broker, it has not dealt with or utilized the services of any other real estate
broker, sales person or finder in connection with this Contract, and each party
agrees to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder’s fees arising from or attributable to the acts or omissions of the
indemnifying party. 

9.2              Broker Commission.  If Closing occurs, Seller agrees to pay
Broker a commission according to the terms of a separate contract.  Broker shall
not be deemed a party or third party beneficiary of this Contract.  As a
condition to Seller’s obligation to pay the commission, Broker shall execute the
signature page for Broker attached hereto solely for purposes of confirming the
matters set forth therein.

Article X
DEFAULTS AND REMEDIES

10.1          Purchaser Default.  If Purchaser defaults on its obligations
hereunder to (a) deliver the Initial Deposit or Additional Deposit (or any other
deposit or payment required of Purchaser hereunder), (b) deliver to Seller the
deliveries specified under Section 5.2.10 on the date required thereunder, or
(c) deliver the Purchase Price in accordance with Article II and close on the
purchase of the Property on the Closing Date, then, immediately and without the
right to receive notice or to cure pursuant to Section 2.2.3, Purchaser shall
forfeit the Deposit, and the Escrow Agent shall deliver the Deposit to Seller,
and neither party shall be obligated to proceed with the purchase and sale of
the Property.  If Purchaser defaults on any of its other representations,
warranties or obligations under this Contract, and such default continues for
more than 10 days after written notice from Seller, then Purchaser shall forfeit
the Deposit, and the Escrow Agent shall deliver the Deposit to Seller, and
neither party shall be obligated to proceed with the purchase and sale of the
Property.  The Deposit is liquidated damages and recourse to the Deposit is,
except for Purchaser’s indemnity and confidentiality obligations hereunder,
Seller’s sole and exclusive remedy for Purchaser’s failure to perform its
obligation to purchase the Property or breach of a representation or warranty. 
Seller expressly waives the remedies of specific performance and additional
damages for such default by Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT
SELLER’S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A
REASONABLE ESTIMATE OF SELLER’S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN
ITS OBLIGATION TO PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE
THAT THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES
DUE SELLER, AND SHALL BE SELLER’S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT
LAW AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS
OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER
THAN WITH RESPECT TO PURCHASER’S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS
HEREUNDER.

10.2          Seller Default.  If Seller (i) defaults on its obligations
hereunder to deliver to Escrow Agent the deliveries specified under Section 5.2
on the date required thereunder, or to close on the sale of the Property on the
Closing Date, or (ii) prior to the Closing defaults on its covenants or
obligations under this Contract and such default continues for more than 10 days
after written notice from Purchaser, then, at Purchaser’s election and as
Purchaser’s exclusive remedy, Purchaser may either (a) terminate this Contract,
and all payments and things of value, including the Deposit, provided by
Purchaser hereunder shall be returned to Purchaser and Purchaser may recover, as
its sole recoverable damages (but without limiting its right to receive a refund
of the Deposit), its direct and actual out-of-pocket expenses and costs
(documented by paid invoices to third parties) in connection with this
transaction (including, but not limited to, the Loan Assumption and Release),
which damages shall not exceed $100,000 in the aggregate, or (b) subject to the
conditions below, seek specific performance of Seller’s obligation to close on
the sale of the Property pursuant to this Contract (but not damages).  Purchaser
may seek specific performance of Seller’s obligation to close on the sale of the
Property pursuant to this Contract only if, as a condition precedent to
initiating such litigation for specific performance, Purchaser shall (x) not
otherwise be in default under this Contract; and (y) file suit therefor with the
court on or before the 90th day after the Closing Date.  If Purchaser fails to
file an action for specific performance within 90 days after the Closing Date,
then Purchaser shall be deemed to have elected to terminate the Contract in
accordance with subsection (a) above.  Purchaser agrees that it shall promptly
deliver to Seller an assignment of all of Purchaser’s right, title and interest
in and to (together with possession of) all plans, studies, surveys, reports,
and other materials paid for with the out-of-pocket expenses reimbursed by
Seller pursuant to the foregoing sentence without representation or warranty of
any kind with respect to such items.  SELLER AND PURCHASER FURTHER AGREE THAT
THIS SECTION 10.2 IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES DUE
PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE PURCHASER’S
EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING FROM OR
RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  UNDER NO CIRCUMSTANCES MAY
PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE,
SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER SPECIFICALLY WAIVES,
FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR ITS OBLIGATIONS UNDER
THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS
OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS IRREVOCABLY ELECTED TO
SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED AND IS DILIGENTLY
PURSUING AN ACTION SEEKING SUCH REMEDY.

Article XI
RISK OF LOSS OR CASUALTY

11.1          Major Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to Risk of Loss Transfer, and the cost
for demolition, site cleaning, restoration, replacement, or other repairs
(collectively, the “Repairs”) is more than $750,000.00 (a “Major Damage”), then
Seller shall have no obligation to make such Repairs, and shall notify Purchaser
in writing of such damage or destruction (the “Damage Notice”).  If there is a
Major Damage, then Purchaser may elect, by delivering written notice to Seller
on or before the earlier of (x) Closing and (y) the date which is ten (10) days
after Purchaser’s receipt of the Damage Notice, to terminate this Contract, in
which event the Deposit shall be returned to Purchaser.  In the event Purchaser
fails to timely terminate this Contract pursuant to this Section 11.1, this
transaction shall be closed in accordance with Section 11.3 below.

11.2          Minor Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to Risk of Loss Transfer, and the cost
of Repairs is equal to or less than $750,000.00, then this transaction shall be
closed in accordance with Section 11.3, notwithstanding such casualty.  In such
event, Seller may at its election endeavor to make such Repairs to the extent of
any recovery from insurance carried on the Property, if such Repairs can be
reasonably effected before the Closing.  Regardless of Seller’s election to
commence such Repairs, or Seller’s ability to complete such Repairs prior to
Closing, this transaction shall be closed in accordance with Section 11.3 below.

11.3          Closing.  In the event Purchaser fails to terminate this Contract
following a casualty as set forth in Section 11.1, or in the event of a casualty
as set forth in Section 11.1, then this transaction shall be closed in
accordance with the terms of the Contract, at Seller’s election, either (i) for
the full Purchase Price, notwithstanding any such casualty, in which case
Purchaser shall, at Closing, execute and deliver an assignment and assumption
(in a form reasonably acceptable to Seller and Purchaser) of Seller’s rights and
obligations with respect to the insurance claim related to such casualty, and
thereafter Purchaser shall receive all insurance proceeds pertaining to such
claim, less any amounts which may already have been spent by Seller for Repairs
(plus a credit against the Purchase Price at Closing in the amount of any
deductible payable by Seller in connection therewith); or (ii) for the full
Purchase Price less a credit to Purchaser in the amount necessary to complete
such Repairs (less any amounts which may already have been spent by Seller for
Repairs).   Seller represents to Purchaser that Seller has no self-insured
retention liability.

11.4          Repairs.  To the extent that Seller elects to commence any Repairs
prior to Closing, then Seller shall be entitled to receive and apply available
insurance proceeds to any portion of such Repairs completed or installed prior
to Closing, with Purchaser being responsible for completion of such Repairs
after Closing.  To the extent that any Repairs have been commenced prior to
Closing, then the Property Contracts shall include, and Purchaser shall assume
at Closing, all construction and other contracts entered into by Seller in
connection with such Repairs; provided, however, that (except in the event of
emergency, as determined in Seller’s sole discretion) Seller will consult with
Purchaser prior to entering into any such contract if Purchaser will likely have
to assume such Contract.  Notwithstanding the foregoing to the contrary, Seller
retains the sole right and authority to enter into any such contract.  Seller
shall not settle any insurance claim without the prior consent of Purchaser,
which consent shall not be unreasonably withheld or delayed.

Article XII
EMINENT DOMAIN

12.1          Eminent Domain.  In the event that, at the time of Closing, any
material part of the Property is (or previously has been) acquired, or is about
to be acquired, by any governmental agency by the powers of eminent domain or
transfer in lieu thereof (or in the event that at such time there is any notice
of any such acquisition or intent to acquire by any such governmental agency),
Purchaser shall have the right, at Purchaser’s option, to terminate this
Contract by giving written notice within 10 days after Purchaser’s receipt from
Seller of notice of the occurrence of such event, and if Purchaser so terminates
this Contract, Purchaser shall recover the Deposit hereunder.  If Purchaser
fails to terminate this Contract within such 10-day period, this transaction
shall be closed in accordance with the terms of this Contract for the full
Purchase Price and Purchaser shall receive the full benefit of any condemnation
award.  Seller shall not settle or compromise any condemnation without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld.

Article XIII
MISCELLANEOUS

13.1          Binding Effect of Contract.  This Contract shall not be binding on
either party until executed by both Purchaser and Seller.  Neither the Escrow
Agent’s nor the Broker’s execution of this Contract shall be a prerequisite to
its effectiveness.  Subject to Section 13.3, this Contract shall be binding upon
and inure to the benefit of Seller and Purchaser, and their respective
successors and permitted assigns.

13.2          Exhibits and Schedules.  All Exhibits and Schedules, whether or
not annexed hereto, are a part of this Contract for all purposes.

13.3          Assignability.  Except to the extent required to comply with the
provisions of Section 13.18 related to a 1031 Exchange, this Contract is not
assignable by Purchaser without first obtaining the prior written approval of
Seller.  Notwithstanding the foregoing, Purchaser may assign this Contract,
without first obtaining the prior written approval of Seller, to one or more
entities so long as (a) Purchaser is an affiliate of the purchasing entity(ies),
(b) Purchaser is not released from its liability hereunder, and (c) Purchaser
provides written notice to Seller of any proposed assignment no later than 10
days prior to the Closing Date.  As used herein, an affiliate is a person or
entity controlled by, under common control with, or controlling another person
or entity.

13.4          Captions.  The captions, headings, and arrangements used in this
Contract are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.

13.5          Number and Gender of Words.  Whenever herein the singular number
is used, the same shall include the plural where appropriate, and words of any
gender shall include each other gender where appropriate.

13.6          Notices.  All notices, demands, requests and other communications
required or permitted hereunder shall be in writing, and shall be (a) personally
delivered with a written receipt of delivery; (b) sent by a
nationally-recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested; or
(d) sent by confirmed facsimile transmission or electronic delivery with an
original copy thereof transmitted to the recipient by one of the means described
in subsections (a) through (c) no later than 3 Business Days thereafter.  All
notices shall be deemed effective when actually delivered as documented in a
delivery receipt; provided, however, that if the notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of the absence of a signatory to
acknowledge receipt, or by reason of a change of address with respect to which
the addressor did not have either knowledge or written notice delivered in
accordance with this paragraph, then the first attempted delivery shall be
deemed to constitute delivery.  Each party shall be entitled to change its
address for notices from time to time by delivering to the other party notice
thereof in the manner herein provided for the delivery of notices.  All notices
shall be sent to the addressee at its address set forth following its name
below:

To Purchaser:

 

FF Realty LLC

5510 Morehouse Drive, Suite 200

San Diego, California  82121

Attention:  George Lloyd

Telephone:  (858) 824-6410

Facsimile:  (858) 623-7740

Email:  glloyd@ffres.com 

 

and:

 

FF Realty LLC
5510 Morehouse Drive, Suite 200
San Diego, California  82121

Attention:  Jon MacDonald, General Counsel

Telephone: (858) 626-8216

Facsimile: (858) 457-2123

Email:  jmacdonald@ffres.com



and:

 

FF Realty LLC

5510 Morehouse Drive, Suite 200

San Diego, California  82121

Attention:  Richard Boynton

Telephone:  (858) 457-2123

Facsimile:  (858) 623-7740

Email:  rboynton@ffres.com

 

with copy to:

 

Rutan & Tucker, LLP
611 Anton Boulevard, 14th Floor

Costa Mesa, California  92626

Attention:  Patrick D. McCalla, Esq.

Telephone:  (714) 662-4635

Facsimile:  (714) 546-9035

Email:  pmccalla@rutan.com

 

To Seller:

 

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Mark Reoch

Telephone:  (303) 691-4337

Facsimile:  (303) 300-3261

Email:  mark.reoch@aimco.com

 

and:

 

Apartment Lodge 17A LLC

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  John Bezzant

Telephone:  (303) 691-4344

Facsimile:  (303) 300-3282

Email:  john.bezzant@aimco.com

 

with copy to:

 

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Trent Johnson, Esq.

Telephone:  (303) 691-4348

Facsimile:  (720) 300-3260

Email:  trent.johnson@aimco.com

 

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Ken Diamond, Esq.

Telephone:  (303) 793-4763

Facsimile:  (303) 200-6881

Email:  ken.diamond@aimco.com

 

and a copy to:

 

Cushman & Wakefield of Colorado, Inc.

1050 17th Street, Suite 1400
Denver, Colorado  80265

Attention:  Pat Stucker

Telephone:  (303) 813-6407

Facsimile:  (303) 813-6499

Email:  pat.stucker@cushwake.com

 

and a copy to:

 

Kutak Rock LLP

1801 California Street, Suite 3100

Denver, Colorado  80202

Attention:  William S. Martin, Esq.

Telephone:  (303) 297-2400

Facsimile:  (303) 292-7799

Email:  william.martin@kutakrock.com

 

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Stewart Title Guaranty Company

1980 Post Oak Boulevard, Suite 610
Houston, Texas  77056

Attention:  Wendy Howell

Telephone:  (713) 625-8161

Facsimile:  (713) 552-1703
Email:  whowell@stewart.com

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7          Governing Law and Venue.  The laws of the State of Colorado shall
govern the validity, construction, enforcement, and interpretation of this
Contract, unless otherwise specified herein except for the conflict of laws
provisions thereof.  All claims, disputes and other matters in question arising
out of or relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.

13.8          Entire Agreement.  This Contract embodies the entire Contract
between the parties hereto concerning the subject matter hereof and supersedes
all prior conversations, proposals, negotiations, understandings and contracts,
whether written or oral.

13.9          Amendments.  This Contract shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written contract
executed by all of the parties; provided, however, that, (a) the signature of
the Escrow Agent shall not be required as to any amendment of this Contract
other than an amendment of Section 2.3, and (b) the signature of the Broker
shall not be required as to any amendment of this Contract.

13.10      Severability.  In the event that any part of this Contract shall be
held to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be reformed, and enforced to the maximum extent permitted by
law.  If such provision cannot be reformed, it shall be severed from this
Contract and the remaining portions of this Contract shall be valid and
enforceable.

13.11      Multiple Counterparts/Facsimile Signatures.  This Contract may be
executed in a number of identical counterparts.  This Contract may be executed
by facsimile signatures or electronic delivery of signatures which shall be
binding on the parties hereto, with original signatures to be delivered as soon
as reasonably practical thereafter.

13.12      Construction.  No provision of this Contract shall be construed in
favor of, or against, any particular party by reason of any presumption with
respect to the drafting of this Contract; both parties, being represented by
counsel, having fully participated in the negotiation of this instrument.

13.13      Confidentiality.  Seller and Purchaser shall not disclose the terms
and conditions contained in this Contract and shall keep the same confidential,
provided that each may disclose the terms and conditions of this Contract (a) as
required by law, (b) to consummate the terms of this Contract, or any financing
relating thereto, or (c) to its lenders, attorneys and accountants.  Any
information obtained by Purchaser in the course of its inspection of the
Property, and any Materials provided by Seller to Purchaser hereunder, shall be
confidential and, unless and until the Closing occurs, Purchaser shall be
prohibited from making such information public to any other person or entity
other than its Consultants, without Seller’s prior written authorization, which
may be granted or denied in Seller’s sole discretion.  In addition, each party
shall use its reasonable efforts to prevent its Consultants from divulging any
such confidential information to any unrelated third parties except for the
limited purpose of analyzing and investigating such information for the purpose
of consummating the transaction contemplated by this Contract.  Unless and until
the Closing occurs, Purchaser shall not market the Property (or any portion
thereof) to any prospective purchaser or lessee without the prior written
consent of Seller, which consent may be withheld in Seller’s sole discretion.

13.14      Time of the Essence.  It is expressly agreed by the parties hereto
that time is of the essence with respect to this Contract and any aspect
thereof.

13.15      Waiver.  No delay or omission to exercise any right or power accruing
upon any default, omission, or failure of performance hereunder shall impair any
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient.  No waiver, amendment, release, or modification of this Contract
shall be established by conduct, custom, or course of dealing and all waivers
must be in writing and signed by the waiving party.

13.16      Attorneys’ Fees.  In the event either party hereto commences
litigation or arbitration against the other to enforce its rights hereunder, the
substantially prevailing party in such litigation shall be entitled to recover
from the other party its reasonable attorneys’ fees and expenses incidental to
such litigation and arbitration, including the cost of in-house counsel and any
appeals.

13.17      Time Zone/Time Periods.  Any reference in this Contract to a specific
time shall refer to the time in the time zone where the Property is located. 
(For example, a reference to 3:00 p.m. refers to 3:00 p.m. MST if the Property
is located in Denver, Colorado.)  Should the last day of a time period fall on a
weekend or legal holiday, the next Business Day thereafter shall be considered
the end of the time period.

13.18      Intentionally omitted.

13.19      No Personal Liability of Officers, Trustees or Directors.  Purchaser
acknowledges that this Contract is entered into by Seller which is a Colorado
limited liability company, and Purchaser agrees that none of Seller’s
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.  Seller acknowledges that this Contract is entered into by Purchaser
which is a Delaware limited liability company, and Seller agrees that none of
Purchaser, or Purchaser’s partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, or agents shall
have any personal liability under this Contract or any document executed in
connection with the transactions contemplated by this Contract.

13.20      ADA Disclosure.  Purchaser acknowledges that the Property may be
subject to the federal Americans With Disabilities Act (the “ADA”) and the
federal Fair Housing Act (the “FHA”).  The ADA requires, among other matters,
that tenants and/or owners of “public accommodations” remove barriers in order
to make the Property accessible to disabled persons and provide auxiliary aids
and services for hearing, vision or speech impaired persons.  Seller makes no
warranty, representation or guarantee of any type or kind with respect to the
Property’s compliance with the ADA or the FHA (or any similar state or local
law), and Seller expressly disclaims any such representations.

13.21      No Recording.  Purchaser shall not cause or allow this Contract or
any contract or other document related hereto, nor any memorandum or other
evidence hereof, to be recorded or become a public record without Seller’s prior
written consent, which consent may be withheld at Seller’s sole discretion.  If
Purchaser records this Contract or any other memorandum or evidence thereof,
Purchaser shall be in default of its obligations under this Contract.  Purchaser
hereby appoints Seller as Purchaser’s attorney-in-fact to prepare and record any
documents necessary to effect the nullification and release of the Contract or
other memorandum or evidence thereof from the public records.  This appointment
shall be coupled with an interest and irrevocable.

13.22      Relationship of Parties.  Purchaser and Seller acknowledge and agree
that the relationship established between the parties pursuant to this Contract
is only that of a seller and a purchaser of property.  Neither Purchaser nor
Seller is, nor shall either hold itself out to be, the agent, employee, joint
venturer or partner of the other party.

13.23      AIMCO Marks.  Purchaser agrees that Seller, the Property Manager or
AIMCO, or their respective affiliates, are the sole owners of all right, title
and interest in and to the AIMCO Marks (or have the right to use such AIMCO
Marks pursuant to license agreements with third parties) and that no right,
title or interest in or to the AIMCO Marks is granted, transferred, assigned or
conveyed as a result of this Contract.  Purchaser further agrees that Purchaser
will not use the AIMCO Marks for any purpose.

13.24      Non-Solicitation of Employees.  Prior to the expiration of the
Feasibility Period, Purchaser acknowledges and agrees that, without the express
written consent of Seller, neither Purchaser nor any of Purchaser’s employees,
affiliates or agents shall solicit any of Seller’s employees or any employees
located at the Property (or any of Seller’s affiliates’ employees located at any
property owned by such affiliates) for potential employment.

13.25      Survival.  Except for (a) all of the provisions of this Article XIII
(other than Section 13.18); (b) Sections 2.3, 3.3, 3.4, 3.5, 4.4, 4.5.5, 4.5.6,
4.8, 5.4, 5.5, 6.2, 6.3, 6.5, 9.1, 11.3, 11.4, 12.1 and 14.2; (c) any other
provisions in this Contract, that by their express terms survive the termination
of this Contract or the Closing; and (d) any payment or indemnity obligation of
Purchaser under this Contract (the foregoing (a), (b), (c) and (d) referred to
herein as the “Survival Provisions”), none of the terms and provisions of this
Contract shall survive the termination of this Contract, and if the Contract is
not so terminated, all of the terms and provisions of this Contract (other than
the Survival Provisions, which shall survive the Closing) shall be merged into
the Closing documents and shall not survive Closing.

13.26      Multiple Purchasers.  As used in this Contract, the term “Purchaser”
includes all entities acquiring any interest in the Property at the Closing,
including, without limitation, any assignee(s) of the original Purchaser
pursuant to Section 13.3 of this Contract.  In the event that “Purchaser” has
any obligations or makes any covenants, representations or warranties under this
Contract, the same shall be made jointly and severally by all entities being a
Purchaser hereunder. 

13.27      WAIVER OF JURY TRIAL.  THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY
ON ANY MATER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS CONTRACT.

Article XIV
LEAD–BASED PAINT DISCLOSURE

14.1          Disclosure.  Seller and Purchaser hereby acknowledge delivery of
the Lead Based Paint Disclosure attached as Exhibit H hereto. 

14.2          Consent Agreement.

            Testing (the “Testing”) has been performed at the Property with
respect to lead-based paint.  Law Engineering and Environmental Services, Inc.
performed the Testing and reported its findings in the Multifamily: Component
Type Report dated May 14, 2001, a copy of which has been provided to Purchaser
(the “Report”).  The Report certifies the Property as lead-based paint free.  By
execution hereof, Purchaser acknowledges receipt of a copy of the Report, the
Lead-Based Paint Disclosure Statement attached hereto as Exhibit H, and
acknowledges receipt of that certain Consent Agreement (the “Consent Agreement”)
by and among the United States Environmental Protection Agency (executed
December 19, 2001), the United States Department of Housing and Urban
Development (executed January 2, 2002), and AIMCO (executed December 18, 2001). 
Because the Property has been certified as lead-based paint free, Seller is not
required under the Consent Agreement to remediate or abate any lead-based paint
condition at the Property prior to the Closing.    

 

[Remainder of Page Intentionally Left Blank]


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

 

Seller:

 

APARTMENT LODGE 17A LLC,

a Colorado limited liability company

 

By: FOX PARTNERS,

a California general partnership,

its manager

 

By: FOX CAPITAL MANAGEMENT CORPORATION,

a California corporation,

its managing general partner

 

 

By:  /s/John Bezzant

Name:  John Bezzant

Title:  Executive Vice President

 

 


Purchaser:

 

FF REALTY LLC,

a Delaware limited liability company

 

By:  /s/Jon A. MacDonald

Name:  Jon A. MacDonald

Title:  General Counsel